Citation Nr: 1639447	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-09 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residual trauma, degenerative disc disease of the lumbar spine.

2.  Entitlement to a rating in excess of 20 percent for residual trauma, degenerative disc disease of the cervical spine.

3.  Entitlement to a rating in excess of 10 percent for residuals of a head injury, with headaches and memory loss.

4.  Entitlement to a total disability rating based upon individual unemployablity due to service-connected disabilities (TDIU) prior to May 4, 2011, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Veteran and Mr. M.F.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1988.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision in which the RO, inter alia, denied the Veteran's claims for increased ratings for degenerative disc disease (DDD) of the lumbar and cervical spine, and for residuals of a head injury, with headaches.  In November 2007, the Veteran filed a notice of disagreement (NOD) with the assigned disability ratings.  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

In January 2012, the Veteran and a witness testified during a Board video-conference hearing before the undersigned; a transcript of the hearing has been associated with the claims file.

In March 2014, the Board remanded the claims to the RO via the AMC for further development.  After completing the requested development, the AMC continued to deny the claims (as reflected in an October 2014 supplemental statement of the case (SSOC)) and returned the matters to the Board for further appellate consideration.

Concerning the Veteran's entitlement to a TDIU, regardless of when the Veteran stopped working or when he filed a formal claim for TDIU, the Veteran has alleged that his unemployability is due to his service-connected lumbar spine, cervical spine, and residuals of head injury disabilities, as well as his PTSD.  See the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated May 2011 and the Veteran's statement dated May 2011.  Hence, the Board has construed the appeal as also encompassing the matter of the Veteran's entitlement to a TDIU due to the disabilities for which higher ratings are sought consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, although a TDIU has been granted from May 4, 2011, the matter of the Veteran's entitlement to a TDIU prior to May 4, 2011, remains on appeal.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

The Board's decisions addressing the claims for higher ratings for lumbar and cervical spine disabilities are set forth below.  The claims for an increased rating for residuals of a head injury with headaches and memory loss, and for a TDIU, are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA wiff notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the current February 2007 claim for increase, the Veteran's service-connected residual trauma, DDD of the lumbar spine, has manifested as pain, tenderness, muscle spasm, and limitation of motion; forward flexion of the thoracolumbar spine is to 45 degrees with pain; there is no competent evidence of favorable ankylosis, separately ratable nonservice-connected neurological disabilities, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

3.  Pertinent to the current February 2007 claim for increase, the service-connected residual trauma, DDD of the cervical spine, has manifested as pain and limitation of motion; forward flexion is to 35 degrees with pain; there is no competent evidence of favorable ankylosis, separately ratable nonservice-connected neurological disabilities, or incapacitating episodes of intervertebral disc syndrome requiring prescribed bed rest.

4.  The schedular criteria are adequate to rate the Veteran's lumbar and cervical spine disabilities at all points pertinent to the current claims.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for service-connected residual trauma, DDD of the lumbar spine, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (2015).

2.  The criteria for a rating in excess of 20 percent for service-connected residual trauma, DDD of the cervical spine, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a; General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating IVDS Based on Incapacitating Episodes (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a March 2007 pre-rating letter provided notice to the Veteran regarding the information and evidence needed to substantiate the claims for increased ratings for lumbar and cervical spine disabilities.  This letter also informed the Veteran of what information and evidence must be submitted by him, and what information and evidence would be obtained by VA.  In addition, this letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates.  The September 2007 rating decision reflects the AOJ's initial adjudication of the claims for increased ratings after the issuance of the March 2007 letter.  Thereafter, the SOC set forth specific criteria for a higher rating for lumbar and cervical spine disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of the VA examinations, as well as the Veteran's VA treatment records.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his representative, on his behalf.  The Board finds that no further AOJ action on these claims, prior to appellate consideration, is required.

As for the January 2012 Board hearing, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

During the hearing, the issues were identified and testimony was elicited regarding the Veteran's symptoms and treatment as to his service-connected cervical and lumbar spine disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the submission of any specific, additional evidence was not explicitly suggested, on these facts, such omission was harmless, inasmuch as, following the hearing, additional development of the claims was ordered. 

Pursuant to the Board's March 2014 remand, in April 2014, the AOJ sent the Veteran a letter requesting that he provide, or provide sufficient information to enable VA to obtain, additional evidence pertinent to the claims.  In addition, pursuant to the March 2014 remand, the AOJ obtained the identified outstanding evidence of recording including pertinent VA forms, VA treatment records, Social Security Administration (SSA) records, and copies of VA examinations.  The AOJ also obtained a VA examination as to the pending lumbar and cervical spine claims.  Thereafter, the AOJ issued an SSOC in October 2014 reflecting the denial of the claims, followed by a waiver of the response period from the Veteran's representative (indicting that there was no further evidence or argument to provide) and a request that the matter be immediately returned to the Board.

Under these circumstances, the Board finds that the AOJ has substantially complied with the prior remand directives with respect to the claims herein decided, to the extent possible, and that no further action in this regard is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999). (holding that substantial, rather than strict, compliance with remand directives is required).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, each following analysis is undertaken with the possibility that staged rating may be appropriate.

At the outset, the Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59. The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran's residual trauma, DDD of the lumbar spine, is currently rated under 38 C.F.R. §§ 4.71a, DC 5010-5242, which indicates traumatic arthritis and degenerative arthritis of the spine.  The Veteran's cervical spine disability is currently rated under 38 C.F.R. § 4.71a, DC 5010-5242, which indicates traumatic arthritis and degenerative arthritis of the spine.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  These ratings have been assigned under DCs 5242-5243 (referencing both degenerative arthritis and IVDS, respectively).  See 38 C.F.R. § 4.27 (2015).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2015).

Under the applicable criteria, limitation of motion of the lumbar and cervical spine is rated under the General Rating Formula for General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine of 15 degrees or less, or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Following the criteria, Note (1) provides:  evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that normal forward flexion, extension, and left and right lateral flexion of the cervical spine are all zero to 45 degrees and left and right lateral rotation of the cervical spine are both zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is to zero to 90 degrees and extension and left and right lateral flexion and rotation of the thoracolumbar spine are all zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combine range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS is rated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

For purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

A.  Lumbar spine disability

Historically, the Veteran was awarded service connection for a lumbar strain in a July 1990 rating decision; a 10 percent rating was assigned.  In a March 1999 rating decision, the RO increased the assigned rating to 20 percent for DDD of the lumbar spine.  In February 2007, the Veteran filed a claim of entitlement to an increased disability rating for the lumbar spine disability; he contends that his service-connected lumbar spine disability is more disabling than is indicated by the assigned rating.  He therefore contends that a higher rating is warranted.

For the reasons set forth below, the Board finds that, at no time pertinent to thr during the appeal period, have the criteria for a rating in excess of 20 percent for the service-connected DDD of the lumbar spine been met or approximated.

In this case, the Veteran filed the current claim for increased rating for the lumbar spine disability in February 2007.  During the one year "look back period" prior to the filing of the claim, there are no medical records documenting complaints or clinical findings pertinent to the lumbar spine.

A report of Magnetic Resonance Imaging (MRI) conducted in January 2008 revealed "mild disc bulge at L4-5 and L5-S1 causing only mild stenosis.  At L4-L5, there may also be some mild left neural foraminal narrowing."  Also, in January 2008, the Veteran reported experiencing back pain that was so severe he was unable to work.  In June 2008, the Veteran continued to endorse constant low back pain.  It was noted that he is currently enrolled in physical therapy where he is being treated with hot packs, ultrasound, a TENS unit, and massage.  The Veteran reported that his back pain and stiffness is worse upon waking and improves with a hot shower and activity.  He endorsed mild numbness and tingling in his feet, which "waxes and wanes," but does not completely resolve.  He denied any specific weakness, or bowel or bladder dysfunction.  The Veteran reported that his pain disrupts his sleep.  He works as a carpenter, but has difficulty because of pain.  He exhibited a normal gait pattern, and a normal heel to toe walk.  The treatment provider noted that the Veteran's lumbar lateral flexion was "markedly limited" by pain, bilaterally.  In May 2008, the Veteran reported that he has difficulty sitting or standing for any period of time without pain.  See also the Veteran's statement dated April 2009.

In April 2009, the Veteran was afforded a VA examination, at which time the examiner noted that the Veteran has a history of cancelling or declining testing, and did not undergo electrodiagnostic studies, as previously recommended.  The examiner indicated that the Veteran was a "no show" for multiple appointments with the VA pain clinic.  The examiner noted that the Veteran formerly had physical therapy for his lumbar spine symptoms.  The Veteran described daily lumbar spine pain at 10/10, for which he is prescribed oxycodone.  His pain is aggravated or precipitated by lifting, carrying, and straining.  His symptoms are relieved with hot showers, pain medication, lying on a couch, and using a TENS unit.  He has not had surgery and does not require the use of assistive devices for ambulation.  He exhibited a normal gait.  

Physical examination of the thoracolumbar spine revealed pain to palpitation on the right low back area, as well as sacroiliac joint tenderness.  Ankylosis was not demonstrated.  Range of motion testing revealed forward flexion to 75 degrees; extension to 10 degrees; lateral flexion to 30 degrees to bilaterally, and lateral rotation to 30 bilaterally.  The examiner indicated that the Veteran has pain throughout with repetitive active range of motion, including at the end of motion.  The examiner noted, "[a]s far as the effect on activities of daily living, [the Veteran] is independent, but has daily pain."  The Veteran reported that his low back pain is the reason he stopped working.  The examiner stated, "[t]he major functional impact is chronic low back [pain], decreased endurance, [and] decreased stamina."  He further noted that the Veteran has not had any incapacitating episodes in the last year, but the Veteran reports that he frequently lays down on the couch and cannot function because of low back pain.  The examiner additionally stated that "[n]eurologically, he has normal ambulation, stance, and posture.  He does show signs of being uncomfortable maintaining any one position for very long."  There is no history of any bowel or bladder problems.  Straight leg raises were negative.  Deep tendon reflexes were intact throughout and there was no muscle atrophy.  The examiner diagnosed the Veteran with DDD of the lumbar spine with mild disc bulges and mild spinal stenosis.

A May 2009 VA pain consultation note indicates that the Veteran had "minimal pathology and [an] extreme degree of disability."  The treatment provider indicated that the Veteran's "pain seems to be psycho./social/vocational in origin as much or more so that related to pathology."  The treatment provider further explained that the Veteran "[s]eems to attribute most of his pain and disability to muscular spasm, although I am able to find absolutely nothing on exam."  The treatment provider also noted that the Veteran cannot do activities of daily living without a high dose of opioids, but cannot work even on that dose.

VA treatment records dated in 2009 show that the Veteran received regular chiropractic treatment for lumbar spine pain.  The treatment provider routinely noted hypomobility of the thoracolumbar spine.  See, e.g., the VA treatment records dated August 2009.  In January 2010, the Veteran's chiropractic treatment provider documented range of motion of the lumbar spine as follows:  forward flexion to 45 degrees with pain, extension to 15 degrees with pain, lateral flexion to 30 degrees, bilaterally, with pain; and rotation to 25 degrees, bilaterally, with pain.  The treatment provider also noted that the Veteran "has very significantly decreased ranges of motion . . . with concurrent muscle spasms and pain..."  VA treatment records dated in August 2010 documented an acute right lumbar spasm with sciatic pain in the right leg.

The Veteran was afforded another VA examination in August 2011, at which time he endorsed low back pain with radiation to his right leg.  The Veteran noted that his primary care physician at VA cut his oxycodone medication and he has been experiencing withdrawal symptoms.  He stated that he is currently not taking any medication other than over-the-counter Excedrin; he experiences chronic pain "all the time."  The Veteran reported the severity of his pain as 10/10, lasting from morning through night.  He stated that aggravating factors are "everything and anything or nothing.  Precipitating things can be lifting, carrying anything.  Just bending over, he said, can aggravate his back."  There has been no surgery to the low back, and the Veteran does not use assistive devices.  He has not been employed since 2007.  The Veteran reported that he does not do home chores because of his back pain.  He did not endorse any bowel or bladder trouble.  

Physical examination revealed tightness on the right paraspinous muscle area, but no spasm.  Range of motion testing revealed forward flexion to 80 degrees, extension to 20 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees bilaterally.  The examiner noted that the Veteran had a flare-up of lumbar pain with repetitive motion of three with forward flexion to 70 degrees and with extension at the end degree.  The examiner noted that, "[a]s far as the effect on activities of daily living, he remains independent but says he has a hard time leaning forward to do his dishes or do any cleaning."  Major functional impact of his pain was decreased stamina and endurance with repetitive active range of motion.  There was no functional loss, per the examiner.  Slight neurological impairment was noted in the right leg.  Deep tendon reflexes were normal and there was no muscle atrophy, weakness, or spasticity.  The examiner diagnosed mild DJD of the lumbar spine with DDD at L4-L5 and L5-S1 without significant neuroforminal narrowing or spinal stenosis.  The examiner further opined that the Veteran "is certainly not able to perform any kind of physical laborious type of employment because he will have flare-ups of neck and low back pain, and will not be able to continue with that employment."  He then stated, "[s]edentary employment is a distinct possibility for this gentleman as long as there is no physical labor requirement..."

VA treatment records dated from 2012 through 2013 document the Veteran's chiropractic treatment for complaints of back pain.  Hypermobility of the thoracolumbar spine was repeatedly indicated.  See, e.g., the VA treatment records dated January 2013 and May 2013.  A chiropractic treatment record dated May 2014 documented the Veteran's report of excruciating low back pain at 7-8/10 in severity.  The Veteran denied muscle weakness, saddle anesthesia, or paresthesia.  He denied urinary or bowel symptoms.  He reported that prior physical therapy had helped minimally, but he found chiropractic care helpful with he was seen two to three times per week.

In June 2014, the Veteran was afforded a VA examination of his lumbar spine.  The examiner noted the Veteran's complaints of chronic low back pain, which continue to be managed with chiropractic care.  The Veteran endorsed mid-back right paraspinal pain; the examiner stated that, although there was some firmness of muscle, there was no muscle spasm.  The Veteran treats his pain with over-the-counter Excedrin and the intermittent use of a TENS unit.  Range of motion testing revealed forward flexion to 70 degrees, extension to 20 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  Repetitive motion testing caused flare-ups of pain at 70 degrees of flexion and 20 degrees of extension.  The examiner reported, "[f]unctional impact seen here has been seen in the past [and] is decreased stamina, increased pain, [and] decreased endurance."  The Veteran does not use any assistive devices.  Deep tendon reflexes were normal.  Strength and muscle tone was normal throughout.  Spinal gait and contour was normal.  The examiner noted that the Veteran has no incapacitating episodes, but he has flare-ups and remissions.  The examiner confirmed a diagnosis of mild DJD of the lumbar spine with DDD at L4-L5 and L5-S1 without significant neuroforminal narrowing or spinal stenosis.  The examiner explained that the Veteran has functional loss due to some decreased motion with pain.  The examiner noted that, "[a]s far as Mitchell criteria, he had some decreased range of motion of the . . . low back."  The examiner also opined that the Veteran would be able to do sedentary work activities, although manual physical labor would certainly be expected to cause flare-ups of pain.

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 20 percent is not warranted at any time during the claim period.  As described above, the April 2009, August 2011, and June 2014 VA examiners indicated that the Veteran is able to achieve no less than 70 degrees of forward flexion, including with pain upon repetition.  The Board recognizes that the January 2010 VA chiropractic treatment record showed that forward flexion of the lumbar spine was limited to 45 degrees with pain.  Critically, these documented range of motion measurements were well above the limitation prescribed by the pertinent schedular criteria to warrant a 40 percent disability rating (specifically, forward flexion of the thoracolumbar spine to 30 degrees or less).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Moreover, no ankylosis, either favorable or unfavorable, was shown.  Thus, there is no other objective evidence demonstrating greater impairment of range of motion of the lumbar spine at any time during the appeal period.  Therefore, a rating in excess of 20 percent is not warranted.

The Board notes that the Veteran has repeatedly complained of significant pain including flare-ups as a result of his lumbar spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  However, the Board has taken into consideration the objective evidence documenting increased functional impairment due to those reports of pain, and evaluations beyond those currently assigned are not warranted.  The Board recognizes that flare-ups of pain were documented by the April 2009, August 2011, and June 2014 VA examiners.  Although the Veteran experienced flare-ups of pain during the August 2011 and June 2014 VA examinations, he was still able to achieve forward flexion of 70 degrees.  Moreover, there is no evidence to corroborate additional functional limitations, such as would warrant an evaluation in excess of that currently assigned to the lumbar spine disability.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, the Veteran is already being adequately compensated for pain.

As indicated above, Note 1 of the General Rating Formula for Disease and Injuries of the Spine instructs to evaluate any associated objective neurologic abnormalities separately, under an appropriate Diagnostic Code.  The Board has thus considered whether any separate rating(s) is/are wearrant for neurological manifestations of the Veteran's lumbar spine disability.  To this end, it is undisputed that the Veteran experiences neurological symptoms in the right lower extremity.  See, e.g., the VA examination reports dated August 2011 and June 2014.  However, he has been separately service-connected for radiculopathy of the right lower extremity.  See March 2011 rating decision.  In this case, there is no current clinical or diagnostic evidence of additional, separate neurological impairment.  So, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

Finally, the Board has considered whether a higher rating is warranted under the Formula for Rating IVDS Based on Incapacitating Episodes.  To some extent, the Veteran has reported experiencing incapacitating episodes during the appeal period.  See the Board hearing transcript, pgs. 6-7.  Critically, a review of the evidence of record reveals there is no medical evidence to indicate that the Veteran suffered any incapacitating episodes as a result of his service-connected lumbar spine disability for which a physician prescribed bed rest during the appeal period.  Consistently, the Veteran testified at the January 2012 Board hearing that he has "never been told to literally just have bed rest" by a treatment provider.  Id. at pg. 7.  Accordingly, in consideration of the VA treatment records as well as the findings set forth in the VA examination reports, the Board finds that rating the Veteran under the formula for rating intervertebral disc syndrome based on incapacitating episodes would not avail him of a rating greater than the currently-assigned 20 percent evaluation for his service-connected lumbar spine disability.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes (2015).

In analyzing this claim, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that he is competent to describe certain symptoms associated with this disability.  The Veteran's reported history and symptoms have been considered, including as documented in the medical evidence discussed above and in the January 2012 Board hearing transcript.  As noted, however, such assertions are contemplated in the assigned 20 percent disability rating, and the competent, probative medical evidence offering detailed specific findings responsive to applicable rating does not support assignment of any higher rating.

B. Cervical spine disability

Historically, the Veteran was awarded service connection for a cervical strain in a July 1990 rating decision; a 10 percent rating was assigned.  In a March 1999 rating decision, the RO increased the assigned rating to 20 percent for DDD of the cervical spine.  In February 2007, the Veteran filed a claim of entitlement to an increased disability rating for the cervical spine disability; he contends that his service-connected cervical spine disability is more disabling than is indicated by the assigned rating.  He therefore contends that a higher rating is warranted.

For the reasons set forth below, the Board finds that, at no time during the appeal period, have the criteria for a rating in excess of 20 percent for the service-connected DDD of the cervical spine been met or approximated.

In this matter, the Veteran filed the current claim for increased rating for the cervical spine disability in February 2007.  During the one year "look back period" prior to the filing of the claim, there are no medical records documenting complaints or clinical findings pertinent to the cervical spine.

An MRI dated in January 2008 revealed a normal study of the cervical spine.  In June 2008, the Veteran continued to endorse constant neck pain.  It was noted that he is currently enrolled in physical therapy where he is being treated with hot packs, ultrasound, a TENS unit, and massage.  He reported intermittent numbness and tingling in his hands that "waxes and wanes," but does not resolve.  The treatment provider identified these symptoms as possible carpal tunnel syndrome.  The Veteran stated that his pain is disruptive to his sleep.  The treatment provider noted that the Veteran's neck flexion was within functional limits.

The Veteran was afforded a VA examination in April 2009, at which time the examiner noted that Veteran's history of failing to keep appointments including electrodiagnostic studies to evaluate his carpal tunnel symptoms.  The examiner indicated that the Veteran's failure to follow-up with appointments has also led to a lack of pain medication adjustment.  The Veteran stated that his cervical spine symptoms were formerly treated with physical therapy.  His symptoms are aggravated or precipitated by lifting, carrying, and straining.  Relief of cervical spine symptoms is achieved with hot showers, pain mediation, laying on his couch, and using a TENS unit.  He has not had surgery on his cervical spine.  He does not use assistive devices.  Range of motion studies revealed forward flexion to 35 degrees, extension to 35 degrees, lateral flexion to 40 degrees, bilaterally, and rotation to 75 degrees, bilaterally.  The examiner noted that, "[w]ith repetitive active range of motion, he complained of pain at the end range of all these motions."  The examiner further stated that, "[a]s far as the effect on activities of daily living, [the Veteran] has daily pain, but remains independent."  The Veteran reported that his chronic neck pain is one reason he is not working.  The examiner noted that the major functional impact of the Veteran's cervical spine symptoms is "chronic posterior cervical pain and intermittent hand paresthesias."  The examiner stated that a slight spasm may have been present in the upper trapezius muscle.  The Veteran has not had any incapacitating episodes in the last year, but he does not work and does not function socially.  Deep tendon reflexes were intact and there was no evidence of muscle atrophy.  The examiner diagnosed the Veteran with chronic cervical spine arthralgia without DDD or DJD evidence.

A May 2009 VA pain consultation note indicated that the Veteran had "minimal pathology and [an] extreme degree of disability" including as to the cervical spine.  The treatment provider reported that the Veteran's "pain seems to be psycho./social/vocational in origin as much or more so that related to pathology."  The treatment provider further explained that the Veteran "[s]eems to attribute most of his pain and disability to muscular spasm, although I am able to find absolutely nothing on exam."  The treatment provider also noted that the Veteran cannot do activities of daily living without a high dose of opioids, but cannot work even on that dose.

VA treatment records dated in 2009 show that the Veteran received regular chiropractic treatment for cervical spine pain.  The treatment provider routinely noted hypomobility of the cervical spine.  See, e.g., the VA treatment records dated August 2009.  In January 2010, the Veteran's chiropractic treatment provider documented range of motion of the cervical spine as follows:  forward flexion to 40 degrees with pain, extension to 35 degrees with pain, right lateral flexion to 29 with pain, left lateral flexion to 32 degrees with pain, right rotation to 35 degrees with pain, and left rotation to 30 degrees with pain.  The treatment provider explained that the Veteran "has very significantly decreased ranges of motion . . . with concurrent muscle spasms and pain..."  The chiropractor also noted the Veteran's report of numbness down his left arm.  A June 2010 VA treatment record documented the Veteran's report that his neck pain is worse after physical therapy.

The Veteran was afforded another VA examination in August 2011, at which time the examiner noted the Veteran's report of chronic neck pain.  The Veteran indicated that he uses a cervical pillow.  He continues to have chiropractic care, intermittently.  It was noted that a cervical vertebral distraction pump was tried, without apparent success.  The Veteran continued to endorse paresthesias of the right and left upper extremities.  He stated that sitting in a jacuzzi, taking a hot shower, using nonsteroidal mediation, and stretching have provided temporary relief of his cervical spine symptoms.  He has taken flexeril, Tylenol, and oxycodone in the past; however, his oxycodone dose was cut back.  He endorsed withdrawal symptoms.  The Veteran reported that his cervical spine pain is 10/10 in severity.  His neck hurts continuously and is precipitated by lifting and "carrying anything."  Aggravating factors are "everything and anything or nothing."  

On physical examination, the Veteran complained of pain in the upper trapezius muscles on the right side, extending into the right paraspinous muscles, which were tense but without spasm.  Range of motion testing revealed forward flexion to 35 degrees, extension to 30 degrees, lateral flexion to 40 degrees, bilaterally, right rotation to 70 degrees, and left rotation to 80 degrees.  The examiner noted that the Veteran "had a pain flare-up with repetitive active range of motion of 3 with forward flexion at the end range he reached and at extension at the end range he reached and also with right rotation of the neck at 70 degrees."  With respect to activities of daily living, the Veteran remains independent, but reported that he has a difficult time leaning forward to do his dishes or do any cleaning.  The Veteran reported that he has not worked for several years now because of chronic low back and neck pain.  The examiner noted that the major functional impact of the Veteran's cervical pain was decreased stamina and endurance with repetitive active range of motion.  Deep tendon reflexes were intact and there was no evidence of muscle atrophy.  The examiner documented some paresthesias in the Veteran's upper extremities.  The examiner confirmed a diagnosis of mild DDD of the cervical spine without spinal cord stenosis or neuroforminal damage.  The examiner noted that the Veteran "is certainly not able to perform any kind of physical laborious type of employment because he will have flare-ups of his neck and low back pain and will not be able to continue with that employment."  The examiner continued, "[s]edentary employment is a distinct possibility for this gentleman as long as there is no physical labor requirement."

VA treatment records dated from 2012 through 2014 document the Veteran's chiropractic treatment for complaints of neck pain.  Hypermobility of the cervical spine was repeatedly indicated.  See, e.g., the VA treatment records dated January 2013 and May 2013.  In August 2014, the Veteran reported that his neck pain was 7-8/10 in severity.  He reported that his symptoms were unchanged.

In June 2014, the Veteran was afforded a VA examination of his cervical spine. The examiner noted that the Veteran no longer uses a cervical pillow, because it aggravated him; he now lies on a very flat pillow.  He reported that any flexion of the neck bothers him.  He has had no steroidal injections.  The Veteran has had no spinal surgery.  The examiner stated that the Veteran continues to receive chiropractic management of his cervical spine disability.  His neck pain is aggravated by flexing forward.  He takes some over-the-counter Excedrin, in addition to his other mediations.  He continues to use a TENS unit intermittently.  Range of motion testing showed forward flexion to 35 degrees, extension to 30 degrees, lateral flexion to 40 degrees, bilaterally, and rotation to 70 degrees, bilaterally.  The Veteran complained of pain with repetitive active range of motion times three with forward flexion at 35 degrees and with right rotational movement at 80 degrees.  The examiner noted that functional impact was demonstrated through decreased stamina, increased pain, and decreased endurance with repetitive active motion.  Deep tendon reflexes were normal, and there was no evidence of muscle atrophy.  The examiner diagnosed the Veteran with mild DJD of the cervical spine with no neural foraminal compromise or spinal stenosis.  With respect to functional loss, the examiner stated that the Veteran has decreased motion and pain on motion of the cervical spine.  Spinal contour was normal.  The Veteran had no incapacitating episodes, but he did endorse flare-ups and remissions of his neck pain.  The examiner further stated that, "[a]s far as Mitchell criteria, he had some decreased range of motion of the neck..."  The examiner also opined that the Veteran would be able to do sedentary work activities, although manual physical labor would certainly be expected to cause flare-ups of pain.

Applying the facts in this case to the criteria set forth above, the Board finds that a disability rating in excess of 20 percent is not warranted at any time during the appeal period.  Specifically, although the evidence of record documents findings of limitation of motion, it does not indicate forward flexion of the cervical spine limited to 15 degrees or less, or favorable ankylosis of the cervical spine.  See, e.g., the VA examination reports dated April 2009, August 2011, and June 2014.  Therefore, a rating in excess of 20 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

The Board notes that the Veteran has repeatedly complained of significant pain as a result of his cervical spine disability.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 204-07.  However, there is no objective evidence showing significant increased functional impairment due to those reports of pain, other than that which has been contemplated by the current assigned rating.  The Veteran has been able to take care of his activities of daily living and, even with repetitive use, there was no substantial loss of motion.  Moreover, the Veteran's complaints have been taken into consideration in the decision to assign the current rating.  While the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  Spurgeon, supra.  In this case, the Veteran is already being adequately compensated for pain.

Pursuant to Note 1 of the General Rating Formula, the Board has also considered whether any separate rating(s) is/are warranted for neurological manifestations of the Veteran's cervical spine disability.  As detailed above, the Veteran is shown to have DDD and has endorsed radiating tingling and numbness to the bilateral upper extremities.  To this end, the Veteran is separately service-connected for radiculopathy of the right and left upper extremities.  See March 2011 rating decision.  In this case, there is no current clinical or diagnostic evidence of additional, separate neurological impairment.  So, there is no basis to assign a separate rating under any of the applicable neurological rating codes.

Finally, the Board has considered whether the Veteran is entitled to an increased disability rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  Crucially, the competent evidence of record does not demonstrate that the Veteran has experienced any incapacitating episodes due to his cervical spine disability, as defined in Note 1 of DC.  The Board acknowledges the Veteran's self-report that he experiences flare-ups of his cervical spine disability.  However, there is no evidence of record demonstrating that, at any time during the appeal period, a physician prescribed bed rest during such episodes to justify a higher rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See the VA examination reports dated in April 2009, August 2011, and June 2014.  Thus, rating the Veteran under the Formula for Rating IVDS Based on Incapacitating Episodes would not avail him of an increased disability rating for his service-connected cervical spine disability.

In analyzing this claim, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that he is competent to describe certain symptoms associated with this disability.  The Veteran's reported history and symptoms have been considered, including as documented in the medical evidence discussed above and in the January 2012 Board hearing transcript.  As noted, however, such assertions are contemplated in the assigned 20 percent disability rating, and the competent, probative medical evidence offering detailed specific findings responsive to applicable rating does not support assignment of any higher rating.

C.  Both Claims

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any point pertinent to the current claims for increase, the Veteran's lumbar and cervical spine disabilities have reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, the symptoms associated with the Veteran's service-connected cervical spine and lumbar spine disabilities during the claim period have included pain, tenderness, muscle spasm, and limitation of spinal motion.  These symptoms are all contemplated by the appropriate rating criteria discussed above.  Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected cervical spine and lumbar spine disabilities during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  The Veteran's cervical spine and lumbar spine disabilities are appropriately rated as single disabilities and there is no additional functional impairment in the cervical spine or lumbar spine that has not been attributed to or considered in conjunction with the respective service-connected disability.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of either claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. at 447.  In light of this principle, entitlement to special monthly compensation (SMC) is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  Therefore, the Board must determine, particularly in light of the award of a TDIU from May 4, 2011, whether the issue of entitlement to SMC has been raised by the record, and specifically, whether the Veteran qualifies for SMC at the housebound rate (38 C.F.R. § 1114(s)(1) (West 2014)) for one service-connected disability rated as total due to an award of TDIU, with additional service-connected disability or disabilities independently ratable at 60 percent or more.

In this case, the Board finds that the issue of entitlement to SMC at the housebound rate has not been raised by the record, as the Veteran has not had a single disability rated at 100 percent at any pertinent point.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board is cognizant that an award of a TDIU based on a single disability can satisfy the requirement of a single disability rated at 100 percent; here, however, the award of a TDIU from May 4, 2011 in the February 2012 rating decision was based on the combined effects of the Veteran's service-connected posttraumatic stress disorder and headaches, as well as cervical and lumbar spine disabilities, rather than "a [single] service-connected disability."  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, the Veteran does not have a combination of service-connected disabilities which would qualify him for SMC under 38 U.S.C.A. § 1114.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).

As a final point, the Board notes that the matter of a veteran's entitlement to a TDIU may be considered a component of a rating claim when such is expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the matter of the Veteran's entitlement to a TDIU, in part, due to the lumbar and cervical spine disabilities is being remanded, below.  The Veteran has asserted that his lumbar and cervical spine disabilities in combination with other service-connected disabilities have rendered him unemployable.  See the VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) dated May 2011 and the Veteran's statement dated May 2011.  Hence, the matter of the Veteran's entitlement to a TDIU due solely to the lumbar and/or  cervical spine disabilities has not been raised in conjunction with the higher rating claims, and need not be addressed herein.

For all the foregoing reasons 



ORDER

An increased rating in excess of 20 percent for service-connected residual trauma, DDD of the lumbar spine, is denied.

An increased rating in excess of 20 percent for service-connected residual trauma, DDD of the cervical spine, is denied.


REMAND

Unfortunately The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.

As described above, the Veteran's claim for an increased rating for service-connected residuals of a head injury, with headaches and memory loss, was remanded in March 2014, in part, to afford the Veteran a VA examination to determine the current severity of his disability.  As described in the October 2014 SSOC, the Veteran was provided two opportunities to appear for a traumatic brain injury examination, in July 2014.  However, the Veteran canceled both examinations because he did not get enough sleep and was unable to make the appointments.  Critically, although the Board recognizes that the Veteran was unable to attend the scheduled traumatic brain injury (TBI) examinations, he has not refused to appear for a future examination.  Rather, he has indicated that due to sleep difficulties, he was unable to appear at either scheduled examination.  To this end, the Board notes that the Veteran's chronic sleep impairment, including daytime somnolence, is repeatedly documented in his VA treatment records.  See, e.g., the VA examination reports dated April 2009, December 2009, and October 2011.  Accordingly, the Board finds that the Veteran's claim of entitlement to an increased rating for residuals of a head injury should again be remanded for a VA examination; in scheduling an examination, VA staff should contact the Veteran in order to accommodate his impaired sleep schedule, to the extent possible.

Moreover, a review of the record demonstrates that, in addition to traumatic brain injury, the Veteran is separately service-connected for PTSD, evaluated as 50 percent from April 14, 2009 and 70 percent from May 4, 2011.  Although the October 2011 VA psychiatric examiner determined that the Veteran's PTSD symptoms could not be differentiated from his traumatic brain injury symptoms, the examiner did not address the Veteran's psychological symptoms pre-dating his PTSD diagnosis, which were alternatively attributed to adjustment disorder, not otherwise specified (NOS), and mood disorder.  See, e.g., the VA treatment records dated May 2008 and January 2008.   The Board also notes that the Veteran's VA treatment records dating from 2011 through 2014 were added to the claims file and include details concerning the Veteran's psychological complaints, as well as his addiction to and withdrawal from opioid medication.  To this end, a medical professional has not addressed whether the Veteran's current psychological and cognitive symptoms are residuals of the service-connected traumatic brain injury or can be differentiated from the same.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As the disposition of the remaining claim for higher rating could well impact the claim for a TDIU due to the disabilities under consideration, this matter is being deferred pending completion of the actions requested on remand.  Cf. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Prior to obtaining further medical opinion in connection with the service connection claim, to ensure that all due process requirements are met, and the record is complete with respect to both claims, the AOJ should obtain and associate with the claims file all outstanding, pertinent records, to include VA treatment records dated since October 2014.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are being REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran dated since October 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo VA traumatic brain injury examination, by an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI).

The contents of the entire, electronic claims file (in VBMS and Virtual A)  electronic), to include a complete copy of this REMAND, must be made available to the l designated individual, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include neuropsychological testing, if warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

(If the Veteran is unable to appear for the scheduled VA examination, the claims file should be forwarded to an appropriate VA physician (such as a specialist in neurology, neurosurgery, and/or psychiatry, who has had training and experience with TBI) for an addendum opinion to address the severity of the Veteran's service-connected head injury residuals with headaches and memory loss, based on claims file review, if possible.)

To ensure that the all medical findings are expressed in terms conforming to the amended schedular criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect as of October 23, 2008, the Board requests that the examination be completed in accordance with the Review Evaluation of Residuals of TBI (R-TBI) Disability Benefits Questionnaire (DBQ).

Based on the examination results, the physician is asked to provide an assessment of the current nature and severity of the service-connected residuals of a head injury consistent with the revised schedular criteria for evaluating the residuals of TBI under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  The physician is asked to specifically address the degree to which the service-connected disability is manifested by facets of cognitive impairment including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

In making his or her assessment, the physician should identify all comorbid physical, neurological, or mental disorder(s), and state whether each is shown to be caused by the Veteran's residuals of a head injury.  If not, then, with respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of a head injury.  If the manifestations cannot clearly be distinguished, the examiner should clearly so state.  To this end, the examiner should specifically address the Veteran's documented psychological symptoms manifested prior to April 14, 2009, the date of service connection for PTSD.

The physician must provide all examination findings, along with the complete rationale for the conclusions reached.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the  remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


